Appeals from an order of the Supreme Court, Erie County (Timothy J. Drury, J.), entered June 17, 2014. The order, among other things, denied in part the motions of defendants JRZ Architecture, PLLC, John Zywiczynski and Zelasko Construction, Inc., for summary judgment, and denied the motion of third-party defendant Earth Dimensions, Inc., for summary judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Present — Scudder, P.J., Centra, Carni, Valentino and DeJoseph, JJ.